IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Jamual S. Burks,
Plaintiff(s),
Case Number: 1:18cv282
vs.
Judge Susan J. Dlott
Christina Weaver,
Defendant(s)
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Stephanie K. Bowman filed on November 13, 2019 (Doc. 18), to whom this case was
referred pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and
that the time for filing such objections under Fed. R. Civ. P. 72(b) expired November 27, 2019,
hereby ADOPTS said Report and Recommendation.
Accordingly, defendant’s motion for summary judgment (Doc. 13) is GRANTED. This

case is TERMINATED from the docket of this Court.

IT IS SO ORDERED.

deta]. Mypble ——

oe Susan J. (plow
United States District Court
